Exhibit CERTIFICATION OF CHIEFFINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 In connection with this Annual Report of Longwei Petroleum Investment Holding Limited (the “Company”) on the Form 10-Q for thethree months ending September 30, 2009, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, James Crane, Chief Financial Officer of the Company, certifies to the best of his knowledge, pursuant to 18 U.S.C. Sec. 1350, as adopted pursuant to Sec. 906 of the Sarbanes-Oxley Act of 2002, that: 1. Such Annual Report on Form 10-Q for thethree months ending September 30, 2009 fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in such Annual Report on Form 10-Q for thethree months ending September 30, 2009, fairly presents, in all material respects, the financial condition and results of operations of Longwei Petroleum Investment Holding Limited. Date:November 20, 2009 By:/s/ James Crane James Crane Chief Financial Officer
